DETAILED ACTION
This Office action for U.S. Patent Application No. 16/675,958 is responsive to the Request for Reconsideration filed 23 August 2022, in reply to the Non-final Rejection of 16 June 2022.
Claims 4–6, 9–14, and 16–30 are pending.
In the previous Office action, claims 4–6, 10–12, 17, 21–23, and 26–30 were rejected under 35 U.S.C. § 103 as obvious over JP 2014-192713 A (“Sasaki”) in view of U.S. Patent Application Publication No. 2013/0015965 A1 (“Udd”).  Claim 9 was rejected under 35 U.S.C. § 103 as obvious over Sasaki in view of Udd and in view of U.S. Patent Application Publication No. 2019/0221090 A1 (“Beiser”).  Claims 13 and 14 were rejected under 35 U.S.C. § 103 as obvious over Sasaki and Udd, and in view of U.S. Patent Application Publication No. 2012/0257062 A1 (“Wang”).  Claims 16 and 18–20 were rejected under 35 U.S.C. § 103 as obvious over Sasaki in view of U.S. Patent Application Publication No. 2017/0277785 A1 (“Burke”).  Claims 24 and 25 were rejected under 35 U.S.C. § 103 as obvious over Sasaki, Udd, and U.S. Patent Application Publication No. 2018/0033153 A1 (“Hirasawa”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to representative claim 4 have been considered, but they are not persuasive.
Considering the argument that Sasaki does not teach the material of the final indentation of claim 4 (23 August 2022 “Remarks/Arguments” (“Rem.”) 14–15, it is noted that Udd, not Sasaki was relied on in rejecting this material.  16 June 2022 Non-Final Rejection 5–6.  As such, the arguments against Sasaki alone are not relevant.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Next, considering the argument that Udd does not teach the material of the final indentation, the examiner disagrees with Applicant’s interpretation of Udd.  It appears Applicant considers that in Udd, each camera is associated with a separate and independent alarm system, so that a RED state for one camera does not affect the handling of another camera.  For example, if a first camera 15 has a RED alarm L1, this does not change whether an L2 alarm from a second camera 15.  To support this interpretation, Applicant cites Udd ¶¶ 0039–44.  The examiner agrees with Applicant that a RED signal at one camera prevents further presentation of a signal from that camera.  However, Udd ¶ 0042 recites that an alarm from any of the cameras 15 “will be controlled and evaluated before presenting any alarm to the operator”.  Udd does not recite that this must occur individually and separately for each camera, nor that a new L2 or L3 alarm signal status will be controlled and evaluated before presenting “that alarm”, “this new alarm”, “the respective alarm”, or the like.  Instead, based on the plain meaning of “any” in Udd ¶ 0042, the most natural interpretation of the statement that “the alarm signal status will be controlled and evaluated before presenting any alarm to the operator” means that a RED status of any alarm will require that alarm to be cleared before any new alarm can be presented.  This is supported in ¶ 0045, which states that the purpose and advantage of Udd is to prevent the operator from being overwhelmed by “many disturbing false alarms, or even numerous disturbing true alarms, for one and the same event”.  Paragraph 0008 further explains that the one event may trigger a plurality of surveillance cameras.  As such, it is apparent from context that the purpose of Udd is to focus an operator’s intention on one alarm signal at a time, congruent with the claimed limitation of preventing change of an alarm display “until the alarm is acknowledged via user input”.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4–6, 10–12, 17, 21–23, and 26–30 are rejected under 35 U.S.C. § 103 as obvious over JP 2014-192713 A (“Sasaki”) in view of U.S. Patent Application Publication No. 2013/0015965 A1 (“Udd”) for the reasons stated in the 16 June 2022 Non-Final Rejection, restated and incorporated by reference.
Claim 9 is rejected under 35 U.S.C. § 103 as obvious over Sasaki in view of Udd and in view of U.S. Patent Application Publication No. 2019/0221090 A1 (“Beiser”) for the reasons stated in the 16 June 2022 Non-Final Rejection, restated and incorporated by reference.
  Claims 13 and 14 are rejected under 35 U.S.C. § 103 as obvious over Sasaki and Udd, and in view of U.S. Patent Application Publication No. 2012/0257062 A1 (“Wang”) for the reasons stated in the 16 June 2022 Non-Final Rejection, restated and incorporated by reference.
Claims 16 and 18–20 are rejected under 35 U.S.C. § 103 as obvious over Sasaki in view of U.S. Patent Application Publication No. 2017/0277785 A1 (“Burke”) for the reasons stated in the 16 June 2022 Non-Final Rejection, restated and incorporated by reference.
Claims 24 and 25 are rejected under 35 U.S.C. § 103 as obvious over Sasaki, Udd, and U.S. Patent Application Publication No. 2018/0033153 A1 (“Hirasawa”) for the reasons stated in the 16 June 2022 Non-Final Rejection, restated and incorporated by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487